 



Exhibit 10.1
PLATINUM UNDERWRITERS HOLDINGS, LTD.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda
          October 27, 2005
Mr. Gregory E. A. Morrison
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda
Dear Gregory:
     I am writing this letter (this “Letter Agreement”) to amend and restate the
letter agreement between you and Platinum Underwriters Holdings, Ltd., an
exempted company incorporated in Bermuda (“Platinum”), dated June 20, 2003, as
amended January 7, 2004 (the “Prior Agreement”) and to specify the terms and
conditions of your employment with Platinum following the Effective Date (as
defined below).

1.   Term of Employment.

     Your employment hereunder will commence on October 27, 2005 (the “Effective
Date”) and, subject to termination as provided in Section 10, shall end on
June 1, 2006 (the “Initial Term”); provided that on June 1, 2006 and each June 1
thereafter, the term of your employment shall automatically be extended by an
additional year (the “Additional Term”) unless Platinum or you give the other
party written notice, at least 30 days prior to such June 1, that Platinum has
determined or you have determined that the term shall not be so extended. Such
employment period, as extended, shall hereinafter be referred to as the “Term.”

2.   Title and Duties.

     (a) During the Term, you will serve as Vice Chairman of Platinum. You will
have such duties and responsibilities and power and authority as are assigned to
you by the Chairman or the Board. Effective on the Effective Date, you will
resign as Chief Executive Officer of Platinum, as chairman of the board of
directors of each of Platinum Underwriters Reinsurance, Inc., Platinum
Underwriters Bermuda, Ltd. and Platinum Administrative Services, Inc., and as a
member of the board of directors of Platinum Underwriters Finance, Inc., but
will continue to serve as chairman of the board of

 



--------------------------------------------------------------------------------



 



directors of each of Platinum Regency Holdings and Platinum Re (UK) Limited
until a successor chairman is chosen, at which time you will resign as chairman
of the board of such company.
     (b) You will continue to serve as a member of the board of directors of
Platinum (the “Board”) until the 2006 annual general meeting of shareholders,
and thereafter you will continue to serve as a member of the Board subject to
your nomination by the Governance Committee of the Board and your election by
the shareholders of Platinum at the annual general meetings of shareholders.

3.   Salary.

     During the Initial Term, Platinum will pay you a salary (the “Salary”) at
an annual rate of US$700,000, payable in cash in accordance with Platinum’s
payroll practices as in effect from time to time. During the Additional Term, if
applicable, Platinum will pay you a Salary at an annual rate of US$200,000. You
will not be entitled to any additional compensation or fees for your services as
a director of Platinum.

4.   Bonus and Executive Incentive Plan Awards.

     Subject to the provisions of Section 10 hereof, you will be eligible to
receive an annual performance bonus (your “Bonus”) in accordance with the term
of Platinum’s Annual Incentive Plan in respect of the year ending on
December 31, 2005, subject to the approval of the Compensation Committee of the
Board. Your Bonus will have an incentive target equal to 100% of Salary, with a
range of payout from 0% to 200% of Salary, depending upon the achievement of
performance criteria established under Platinum’s Annual Incentive Plan. Payment
of your Bonus, if any, will be made on the date bonuses are paid generally under
the Annual Incentive Plan for such year, and will be paid one-half in cash and
one-half in restricted share units. You acknowledge that you will not be
eligible to receive any bonus with respect to any period following December 31,
2005.

5.   Share Ownership.

     You shall be subject to the share ownership guidelines of Platinum
applicable to the Chief Executive Officer of Platinum with respect to all common
shares of Platinum currently owned or hereafter acquired by you until the later
of (i) the termination of your employment hereunder or (ii) the termination of
your service on the Board.

6.   Employee Benefits.

     During the Term, you and your eligible dependents will receive benefits
substantially similar to the employee benefit plans that are generally available
to senior executives of Platinum, subject to the terms and conditions of such
plans. The Board reserves the right to amend or terminate any employee benefit
plan at any time, and to adopt any new plan.

-2-



--------------------------------------------------------------------------------



 



7.   Housing Allowance.

     You will continue to receive a housing allowance of US $25,000 per month
until June 1, 2006. You acknowledge that you will not be entitled to receive any
housing allowance thereafter.

8.   Perquisites.

     You will be entitled to the perquisites as provided in Section 9 of the
Prior Agreement on or prior to June 1, 2006. After June 1, 2006, you will be
entitled to such perquisites as are offered to employees of Platinum generally.

9.   Business Expenses.

     During the Term, Platinum shall reimburse you for all reasonable expenses
and disbursements in carrying out your duties and responsibilities under this
Letter Agreement in accordance with Platinum’s policy for senior executives as
in effect from time to time.

10.   Termination of Employment/Termination Payments.

  (a)   2006 Payment. On June 1, 2006, in lieu of any payments in respect of the
termination of your employment under the Prior Agreement and any bonus with
respect to any period following December 31, 2005, you will be paid US$1,200,000
in cash (the “2006 Payment”), provided you are still employed by Platinum on
such date.     (b)   Termination for Good Reason or Without Cause. If you
terminate your employment during the Term for “Good Reason” (as defined below)
or if your employment is terminated during the Term by Platinum without “Cause”
(as defined below), you will receive any unpaid portion of the 2006 Payment. You
will also be paid any earned but unpaid Salary or other amounts (including
reimbursement of expenses and any vested amounts or benefits under Platinum’s
employee benefit plans or programs) accrued or owing through the effective date
of such termination.     (c)   Termination Other than for Good Reason. If you
terminate your employment during the Term other than for Good Reason, you will
receive no further payments, compensation or benefits under this Letter
Agreement, except you will be eligible to receive amounts (including
reimbursable expenses and any vested amounts or benefits under Platinum’s
employee benefit plans or programs) accrued or owing prior to the effective date
of such termination.     (d)   Termination for Cause. If your employment is
terminated by Platinum during the Term for Cause, you will receive no further
payments, compensation or benefits under this Letter Agreement, except you will
be eligible to receive amounts (including reimbursable expenses and any

-3-



--------------------------------------------------------------------------------



 



      vested amounts or benefits under Platinum’s employee benefit plans or
programs) accrued or owing prior to the effective date of such termination.    
(e)   Death or Disability. Upon the termination of your employment during the
Term on account of your death or Disability, you or your beneficiaries will
receive no further payments under this Letter Agreement other than (i) any
unpaid Salary through the effective date of such termination, (ii) all other
unpaid amounts (including reimbursable expenses and any vested amounts or
benefits under Platinum’s employee benefit plans or programs) accrued or owing
prior to the effective date of such termination, and (iii) any unpaid portion of
the 2006 Payment.     (f)   Definitions.

  (i)   Cause. For purposes of this Letter Agreement, “Cause” means (i) your
willful and continued failure to substantially perform your duties hereunder;
(ii) your conviction of, or plea of guilty or nolo contendere to, a felony or
other crime involving moral turpitude; or (iii) your engagement in any
malfeasance or fraud or dishonesty of a substantial nature in connection with
your position with Platinum or its subsidiaries, or other willful act that
materially damages the reputation of Platinum or its subsidiaries; provided,
however, no such act, omission or event shall be treated as “Cause” under this
Letter Agreement unless you have been provided a detailed, written statement of
the basis for Platinum’s belief that such act, omission or event constitutes
“Cause” and have had at least a thirty (30) day period to take corrective
action. For purposes of this Section, no act or failure to act will be
considered “willful” unless it is done, or omitted to be done, in bad faith and
without reasonable belief that the action was in the best interests of Platinum.
    (ii)   Good Reason. For purposes of this Letter Agreement, “Good Reason”
means (i) Platinum reduces your Salary without your express written consent;
(ii) Platinum reduces the scope of your duties, responsibilities or authority
without your express written consent; (iii) Platinum requires you to report to
anyone other than the Chairman or the Board; (iv) Platinum requires you to be
principally based other than in Platinum’s offices in Bermuda; and (v) Platinum
breaches any other material provision of this Letter Agreement; provided,
however, that if you voluntarily consent to any reduction or change described
above in lieu of exercising your right to resign for Good Reason and deliver
such consent to Platinum in writing, then such reduction, transfer or change
shall not constitute “Good Reason” hereunder, but you shall have the right to
resign for Good Reason under this Letter

-4-



--------------------------------------------------------------------------------



 



      Agreement as a result of any subsequent reduction described above.    
(iii)   Disability. For purposes of this Letter Agreement, “Disability” means a
termination of your employment by Platinum if you have been rendered incapable
of performing your duties to Platinum by reason of any medically determined
physical or mental impairment that can be expected to result in death or that
can be expected to last for a period of either (i) six or more consecutive
months from the first date of your absence due to the disability or (ii) nine or
more months during any twelve-month period.

11.   Releases.

     You agree to execute a general release of claims against Platinum and its
affiliates substantially in the form of Exhibit A hereto (a) on June 1, 2006, or
such later date as may be agreed by Platinum and you, and (b) upon the
termination of your employment with Platinum. You acknowledge that your failure
to execute either release will result in the forfeiture of your right to any
further payments or benefits under this Letter Agreement including, without
limitation, the 2006 Payment, to the extent not paid prior to the time of such
failure.

12.   Covenants.

     In exchange for the remuneration outlined above, in addition to providing
service to Platinum as set forth in this Letter Agreement, you agree to the
following covenants:

  (a)   Confidentiality. During the period of your employment and following any
termination of your employment for any reason, you will keep confidential any
trade secrets and confidential or proprietary information of Platinum (and its
subsidiaries and affiliates) which are now known to you or which hereafter may
become known to you as a result of your employment or association with Platinum
and will not at any time directly or indirectly disclose any such information to
any person, firm or corporation, or use the same in any way other than in
connection with the business of Platinum (or its subsidiaries or affiliates)
during, and at all times after, the termination of your employment. For purposes
of this Letter Agreement, “trade secrets and confidential or proprietary
information” means information unique to Platinum (or its subsidiaries or
affiliates) which has a significant business purpose and is not known or
generally available from sources outside Platinum (or its subsidiaries or
affiliates) or typical of industry practice, but shall not include any of such
information (i) that becomes a matter of public record or is published in a
newspaper, magazine or other periodical available to the general public, other
than as a result of any act or omission of you or (ii) that is required to be
disclosed by any law, regulation or order of any court or regulatory commission,

-5-



--------------------------------------------------------------------------------



 



      department or agency, provided that you give prompt notice of such
requirement to Platinum (or its subsidiaries or affiliates), as appropriate, to
enable Platinum (or its subsidiaries or affiliates), as appropriate, to seek an
appropriate protective order or confidential treatment.     (b)  
Non-Competition. You further covenant that during the period of your employment
with Platinum and, if your employment terminates prior to July 1, 2007, for the
period ending on the earlier of July 1, 2007 or the first anniversary of the
termination of your employment for any reason, you will not, without the express
written approval of Platinum, anywhere where Platinum (or its subsidiaries of
affiliates) has engaged in business during the term of your employment with
Platinum, for yourself or on behalf of any other person, partnership, company or
corporation, directly or indirectly, acquire any financial or beneficial
interest, be employed by, or own, manage, operate or control any entity which is
primarily engaged in the reinsurance business; provided, however, you may have
an interest in up to 2% of the capital stock of a corporation whose capital
stock is traded publicly.     (c)   Non-Solicitation. You further covenant that
during the term of your employment with Platinum and during the twelve month
period following termination of your employment for any reason, you will not,
directly or indirectly, hire, or cause to be hired by an employer with whom you
may ultimately become associated, any senior executive of Platinum (or its
subsidiaries or affiliates) at the time of termination of your employment with
Platinum (defined for such purposes to include the Chief Executive Officer and
executives that report directly to the Chief Executive Officer or that report
directly to such executives that report directly to the Chief Executive
Officer).     (d)   Enforcement. You acknowledge that if you breach any
provision of this Section 12, Platinum (or its subsidiaries or affiliates) will
suffer irreparable injury. It is therefore agreed that Platinum (or its
subsidiaries or affiliates) shall have the right to enjoin any such breach,
without posting any bond, if permitted by a court of the applicable
jurisdiction. You hereby waive the adequacy of a remedy at law as a defense to
such relief. The existence of this right to injunctive or other equitable relief
shall not limit any other rights or remedies which Platinum (or its subsidiaries
or affiliates) may have at law or in equity including, without limitation, the
right to monetary, compensatory and punitive damages. You acknowledge and agree
that the provisions of this Section 12 are reasonable and necessary for the
successful operation of Platinum. In the event an arbitrator or a court of
competent jurisdiction determines that you have breached your obligations in any
material respect under this Section 12, Platinum, in addition to pursuing all
available remedies under this Letter Agreement, at law or otherwise, and without
limiting its right to pursue the same, shall cease all payments to you under
this Letter

-6-



--------------------------------------------------------------------------------



 



      Agreement. If any provision of this Section 12 is determined by a court of
competent jurisdiction to be not enforceable in the manner set forth in this
Letter Agreement, you and Platinum agree that it is the intention of the parties
that such provision should be enforceable to the maximum extent possible under
applicable law. If any provisions of this Section 12 are held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of any other provision of this Letter Agreement (or
any portion thereof).

13.   Miscellaneous Provisions.

  (a)   This Letter Agreement may not be amended or terminated without the prior
written consent of you and Platinum.     (b)   This Letter Agreement may be
executed in any number of counterparts which together will constitute but one
agreement.     (c)   This Letter Agreement will be binding on and inure to the
benefit of our respective successors and, in your case, your heirs and other
legal representatives. Other than as provided herein, the rights and obligations
described in this Letter Agreement may not be assigned by either party without
the prior written consent of the other party.     (d)   Subject to Section 12(d)
of this Letter Agreement, all disputes arising under or related to this Letter
Agreement will be settled by arbitration under the Commercial Arbitration Rules
of the American Arbitration Association then in effect as the sole and exclusive
remedy of either party. Such arbitration shall be held in New York City. Any
judgment on the award rendered by such arbitration may be entered in any court
having jurisdiction over such matters. Each party’s costs and expenses of such
arbitration, including reasonable attorney fees and expenses, shall be borne by
such party, unless you are, in whole, and not in part, the prevailing party in
the award entered in such arbitration, in which case, all such costs and
expenses shall be borne by Platinum.     (e)   All notices under this Letter
Agreement will be in writing and will be deemed effective when delivered in
person, or five (5) days after deposit thereof in the mails, postage prepaid,
for delivery as registered or certified mail, addressed to the respective party
at the address set forth below or to such other address as may hereafter be
designated by like notice. Unless otherwise notified as set forth above, notice
will be sent to each party as follows:

If to you, to:
The address maintained in Platinum’s records
If to Platinum, to:

-7-



--------------------------------------------------------------------------------



 



Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda

         
 
  Attention:   Michael E. Lombardozzi, Esq.
 
      Executive Vice President,
 
      General Counsel and Secretary

      In lieu of personal notice or notice by deposit in the mail, a party may
give notice by confirmed telegram, telex or fax, which will be effective upon
receipt.     (f)   This Letter Agreement will be governed by and construed and
enforced in accordance with the laws of the State of New York without reference
to rules relating to conflict of laws.     (g)   This Letter Agreement
supersedes any inconsistent provisions of any plan or arrangement that would
otherwise be applicable to you to the extent such provisions would limit any
rights granted to you hereunder or expand any restrictions imposed on you
hereby.     (h)   By executing this Letter Agreement below, you acknowledge that
this Letter Agreement, as an amendment and restatement of the Prior Agreement,
supersedes the Prior Agreement and that you waive all rights under the Prior
Agreement, in each case as of the Effective Date.

-8-



--------------------------------------------------------------------------------



 



     This Letter Agreement is intended to be a binding obligation upon Platinum
and yourself. If this Letter Agreement correctly reflects our understanding,
please sign and return one copy for Platinum’s records.

            Platinum Underwriters Holdings, Ltd.
      By:   /s/ Steven H. Newman         Name:   Steven H. Newman       
Title:   Chairman of the Board     

The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.

     
/s/ Gregory E. A. Morrison
 
 Gregory E. A. Morrison
   

Dated as of October 27, 2005

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
FULL AND COMPLETE RELEASE
          I, Gregory E.A. Morrison, in consideration of the rights and benefits
provided pursuant to the letter agreement dated October 27, 2005, which
specifies the terms and conditions of my employment with Platinum Underwriters
Holdings, Ltd. (the “Letter Agreement”), for myself and my heirs, executors,
administrators and assigns, do hereby knowingly and voluntarily release and
forever discharge Platinum Underwriters Holdings, Ltd., its subsidiaries and
affiliates (collectively, the “Companies”) and their respective current and
former directors, officers and employees from, and covenant not to sue or
proceed against any of the foregoing on the basis of, any and all claims,
actions and causes of action upon or by reason of any matter arising out of my
employment by the Companies and the cessation of said employment, and including,
but not limited to, any alleged violation of any applicable law prohibiting
employment discrimination based on age, sex, race, color, national origin,
religion, disability, veteran or marital status, sexual orientation, or any
other protected trait or characteristic, or retaliation for engaging in any
protected activity, including, without limitation, the Employment Act 2000 of
Bermuda and the Human Rights Act 1981 of Bermuda, whether KNOWN OR UNKNOWN,
fixed or contingent, which I ever had, now have, or may have, or which I, my
heirs, executors, administrators or assigns hereafter can, shall or may have,
from the beginning of time through the date on which I sign this Full and
Complete Release (this “Release”), including without limitation those arising
out of or related to my employment or separation from employment with the
Companies (collectively the “Released Claims”).
          I warrant and represent that I have made no sale, assignment, or other
transfer, or attempted sale, assignment, or other transfer, of any of the
Released Claims. I fully understand and agree that:

1.   This Release is in exchange for the rights and benefits provided pursuant
to the Letter Agreement to which I would otherwise not be entitled;   2.   No
rights or claims are released or waived that may arise after the date this
Release is signed by me;   3.   I am hereby advised to consult with an attorney
before signing this Release;   4.   I have 21 days from my receipt of this
Release within which to consider whether or not to sign it;   5.   I have 7 days
following my signature of this Release to revoke the Release; and   6.   This
Release shall not become effective or enforceable until the revocation period of
7 days has expired.

A-1



--------------------------------------------------------------------------------



 



          If I choose to revoke this Release, I must do so by notifying the
Companies in writing. This written notice of revocation must be faxed and mailed
by first class mail within the 7 day revocation period and addressed as follows:

 
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08
Bermuda
Attention: General Counsel
Fax: 441-295-4605
 
With a copy to:
 
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Paul J. Wessel, Esq.
Fax: 212-259-6333

          This Release is the complete understanding between me and the
Companies in respect of the subject matter of this Release and supersedes all
prior agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.
          In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to rules relating to
conflict of laws. This Release inures to the benefit of the Companies and their
successors and assigns. I have carefully read this Release, fully understand
each of its terms and conditions, and intend to abide by this Release in every
respect. As such, I knowingly and voluntarily sign this Release.
 
Gregory E.A. Morrison
Dated: _______________, 2005

A-2